Upon appeal by the plaintiff from an order granting the motion of respondents to dismiss the complaint as to them on the ground that it does not state facts sufficient to constitute a cause of action, order reversed on the law, with $10 costs and disbursements, and the motion denied, with $10 costs, with leave to respondents (o answer within ten days from the entry of the order hereon. This action was properly brought in equity to obtain an accounting, and the plaintiff may follow the trust funds in the hands of the individuals who,’it is claimed, misappropriated them. Equity will intervene and declare the wrongdoer a trustee. An action in conversion would-not, necessarily, be an adequate remedy. (Frier v. J. W. Sales Corp., 261 App. Div. 388.) Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ., concur.